           Case 3:20-cv-00534-JBA Document 175 Filed 07/20/20 Page 1 of 1
  rich)    S0,4/                                           -cv-S3L
                                     L '-( •


Lo,m p,i+ el-. 44        SCANNED at                                 E-                jJ 'SYs f T Cot) ,'?\T
                         and Emailed                                          Ci      L u F'a-   A-te 61a
                         7.40/70 by /                   pages                                      cs6
                            date     initials
            456                       -T0
                                                                                           Al+




                                 s AbT '1\1                                                     Si(irc
                               Cov e J7,

                  Te         (pe<"Y .\4 e"14--

                             C v)                     AL S D;c          e          (')         t/iNca 1



                                                                            E.' S
      0\u-i s Ake Q i                                       %;bie T          eQ0 Vje


                                                                   cf                    )11


              4-c                                      61,               ertc
                  oz_ ctm eof            C-       .                F cM                    r
                                              T
           pl welt_             A-:'eq\/5                  Pef.

      c"      l        ocAfkiarkTF o F- Cot rc                              /k) (R,


                       Ne)       Ho,ve.
     CG 5\                   JI 'fv3 U- )                  if ••




                                                       0-
                         6- )1-60/es                       ,
                                                                               Ten' 'lc ,A0


                             cbt,                           Y
